*456On this appeal by the mother, the sole issue raised is whether the Family Court lacked subject matter jurisdiction over this proceeding, which sought an adjudication that the mother’s then unborn child was in imminent danger of being neglected upon his or her birth, and for authorization for the immediate removal from the mother’s care of the unborn child upon his or her birth.
At oral argument, this court was informed that in a subsequent and separate guardianship proceeding in the Family Court, Westchester County, instituted after the child’s birth, the mother has consented to the permanent termination of her parental rights with regard to the child. Consequently, under the circumstances of this case, the jurisdictional issue raised on this appeal has been rendered academic (cf., Matter of H. Children, 156 AD2d 520). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.